Citation Nr: 0003123	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  98-00 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

Whether an unappealed rating decision dated September 22, 
1970, which denied service connection for bilateral defective 
hearing involved clear and unmistakable error (CUE).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel



INTRODUCTION

The veteran had verified service from June 1965 to September 
1969.  The veteran was awarded the Combat Infantryman Badge 
for service in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which found no clear and unmistakable error 
(CUE) in the September 22, 1970 RO rating decision which 
denied service connection for bilateral defective hearing.  

In this regard, the Board notes that the September 22, 1970 
rating decision also denied service connection for tinnitus 
and bilateral pes planus.  The veteran did not appeal the 
decision; thus the decision is final.  See 38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.105(a), (b) (1999).  In 
December 1996, the veteran filed to reopen his service 
connection claim for hearing loss and tinnitus.  In January 
1997, through his representative, the veteran asserted that 
the September 22, 1970 rating decision contained CUE.  In 
February 1998, the Decision Review Officer (DRO), following 
an informal conference in lieu of a formal recorded hearing 
previously requested, granted service connection for 1) 
bilateral tinnitus and assigned a noncompensable evaluation 
effective from September 23, 1969, the day after separation 
from service, based on a difference of opinion (38 C.F.R. § 
3.105(b) (1999)), and a 10 percent disability evaluation 
effective from December 16, 1996, the date of the reopened 
claim; 2) bilateral pes planus and assigned a noncompensable 
disability evaluation effective from September 23, 1969, 
based on a difference of opinion (38 C.F.R. § 3.105(b)); and 
3) defective right ear hearing loss and assigned a 
noncompensable disability evaluation effective from December 
16, 1996, the date of the reopened claim, based on new and 
material evidence (38 C.F.R. § 3.156(a) (1999)).  

Further, by an October 1997 rating decision, the RO granted 
service connection for PTSD and assigned a 10 percent 
disability evaluation effective from May 1997, the date of 
the claim.  The veteran filed a timely notice of 
disagreement.  By rating decision dated in February 1998, the 
DRO, pursuant to the conversation during the informal 
conference, assigned a 30 percent disability evaluation for 
PTSD effective from May 1997.  This satisfied the rating 
requested by the veteran in the informal conference, and as 
regards this rating action, the record does not contain a 
notice of disagreement as to the rating or the effective date 
assigned, and thus, such matter is not in appellate status at 
this time.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  

In light of the foregoing, the veteran's claim of clear and 
unmistakable error as to the September 1970 rating decision 
that denied service connection for bilateral tinnitus and 
bilateral pes planus is moot.  However, because the grant of 
service connection for right ear hearing loss was based on 
new and material evidence effective from December 1996, the 
issue of clear error in the 1970 decision regarding bilateral 
hearing loss is still on appeal.  Therefore, this appeal is 
that listed on the title page of this decision.


FINDINGS OF FACT

1. By a September 22, 1970 rating decision, the RO denied 
service connection for defective hearing.  

2. The unappealed September 22, 1970 rating decision was 
supported by the evidence then of record, and it is not 
shown that the applicable statutory and regulatory 
provisions existing at that time were ignored or 
incorrectly applied. 


CONCLUSION OF LAW

The unappealed rating decision of September 22, 1970, which 
denied service connection for defective hearing, does not 
contain clear and unmistakable error.  38 U.S.C. § 310 (U.S. 
Government Printing Office, 1959); Department of Veterans 
Benefits (DVB) Manual M21-1, paragraph 50.07 (April 30, 
1970); Interim Issue 21-66-16 (June 6, 1966).  38 C.F.R. §§ 
3.105(a), 3.303 (1970).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In connection with the current appeal, the veteran contends 
that the RO's rating decision of September 1970 should be 
found to contain clear and unmistakable error in not granting 
service connection for defective hearing because the medical 
evidence then of record established his entitlement to 
service connection for hearing loss.  

As noted above, the RO's September 1970 rating decision, 
which denied service connection for defective hearing loss 
was not appealed.  38 C.F.R. §§ 3.104, 19.118 (1970).  In the 
absence of a finding of CUE, such a decision is final.  See 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.105(a) (1999).  In asserting a claim of CUE, the claimant 
must show that: (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be "undebatable" and of the sort "which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made"; and (3) a determination that there 
was CUE must be based on the record and law that existed at 
the time of the prior adjudication in question.  See Damrel 
v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell v. 
Principi, 3 Vet. App. 310, 313-314 (1992) (en banc).

The United States Court of Appeals for Veterans Claims 
(Court) has further detailed that CUE is a very specific and 
rare kind of error of fact or law that compels the 
conclusion, without doubt, that but for the error, the result 
would have been manifestly different.  See Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).  Final decisions are accorded a 
presumption of validity, and to simply claim CUE on the basis 
that a previous adjudication had improperly weighed and 
evaluated evidence can never rise to the stringent definition 
of CUE.  See Luallen v. Brown, 8 Vet. App. 92, 94 (1996); 
Fugo, 6 Vet. App. at 44 (citing Russell, 3 Vet. App. at 314).

In order to determine whether the September 1970 rating 
decision constituted clear and unmistakable error, the Board 
must review the evidence that was of record at the time of 
the September 22, 1970 rating decision.  A determination of 
clear and unmistakable error must be based on the record and 
the law that existed at the time of the prior unappealed 
decision.  See Eddy v. Brown, 9 Vet. App. 52, 57 (1996) 
(citing Russell, 3 Vet. App. at 314).

According to the Department of Veterans Benefits (DVB) Manual 
M21-1, paragraph 50.07(a), reflects that in consideration of 
service connection, hearing is within normal limits where the 
speech recognition threshold is less than 16 decibels and the 
discrimination score is higher than 92 percent, and where the 
pure tone thresholds in the 250-500-1000-2000-4000 cycles per 
second range are all less than 30 decibels with at least 3 of 
the frequencies 15 decibels or less.  See DVB Manual, M21-1 
(April 30, 1970).  Paragraph 50.07(b) provides that 
examinations in impaired hearing cases will be ordered in 
audiology clinics authorized by the Chief Medical Director.  
Id.  Paragraph 50.07(c) reflects that audiometric examination 
conducted at facilities other than authorized Audiology and 
Speech Pathology Clinics will not be accepted for rating 
compensation claims.  Id.  In that regard, DVB Manual Interim 
Issue 21-66-16, Paragraph C., provides: g.  Subparagraph (a) 
above defines the limits of normal hearing under the American 
Standards Association (ASA) values.  When service connection 
for deafness is under consideration and an examination for 
hearing loss is requested, the issue of service connection 
for deafness should be clearly stated.  This will alert the 
Chief of the Audiology and Speech Pathology Service to 
transpose International Standards Association (ISO) scores to 
ASA values for pure tone thresholds at 250 and 4000 cps 
(cycles per second) as well as at 500, 1000, and 2000 cps to 
determine whether normal hearing is present; the ASA scores 
will be reported on a VA Form 10-2464 (Summary Report for 
Examination for Loss of Organic Hearing Acuity).  See DVB 
Manual Interim Issue 21-66-16 (June 6, 1966).  

Evidence of record at the time of the September 1970 rating 
decision included the veteran's service medical records.  On 
enlistment in January 1965, there was mild scarring of the 
tympanic membranes bilaterally - not considered disabling.  
Audiometer results pertinent to the left ear on enlistment 
and in ASA units reflect: -5 for 500 decibels, -5 for 1000 
decibels, -5 for 2000 decibels, -5 for 3000 decibels, and -5 
for 4000 decibels.  Results pertinent to the right ear 
reflect: -5 for 500 decibels, -10 for 1000 decibels, -10 for 
2000 decibels, -5 for 3000 decibels and -10 for 4000 
decibels.  Audiometric testing of the left ear conducted in 
September 1969 for separation from service reflects in ASA 
units: 35 for 500 decibels, 35 for 1000 decibels, 30 for 2000 
decibels, and 45 for 4000 decibels.  Testing of the right ear 
reflects: 45 for 500 decibels, 40 for 1000 decibels, 45 for 
2000 decibels, and 65 for 4000 decibels.  Hearing acuity by 
spoken voice was 15/15 bilaterally.  Following examination of 
both ears, the examiner noted that there was hearing loss. 

Post-service audiological examinations conducted in July 
1970, 9 months following separation from service, reflect 
hearing in both ears at 20 feet with a diagnosis of defective 
hearing, partial, bilateral (high tones).  The Summary Report 
for Examination for Loss of Organic Hearing Acuity as 
reported by the Chief of Audiology-Speech Pathology Clinic 
reflects a speech reception threshold of 8 decibels and a 94 
percent discrimination ability in the left ear and 8 decibels 
and a 96 percent discrimination ability in the right ear.  
The audiometric results for the tested frequencies in ASA 
units were 0 for 250, 5 for 500, 5 for 1000, 5 for 2000, and 
10 for 4000 in the left ear and 0 for 250, 0 for 500, 5 for 
1000, 10 for 2000 and 10 for 4000 in the right ear.  The 
Chief of Audiology-Speech Pathology Clinic noted that the 
hearing acuity was within normal limits, bilaterally.  

As noted above, the separation examination is reflective of 
hearing loss in accordance with the M21-1 provisions of 
paragraph 50.07(a) as applied to the appropriate tested 
frequencies.  See DVB Manual M21-1 (April 30, 1970).  In 
accordance with the law in effect at the time of the 
September 1970 rating decision, hearing loss had to be 
substantiated by testing in a VA or approved audiology clinic 
to warrant service connection.  As reported by the VA Chief 
of Audiology-Speech Pathology Clinic, on a VA Form 10-2464 
dated in July 1970, 9 months after the above separation 
examination, hearing acuity was within normal limits 
bilaterally, and the results of audiometric testing did not 
meet the criteria for a hearing loss disability.  Therefore, 
despite the findings at service separation, defective hearing 
meeting the criteria for a grant of service connection was 
not substantiated by VA examination.  Without a current 
disability, service connection is not warranted.  See 38 
C.F.R. § 3.303 (1970).  

At the time of the 1970 decision, the RO had before it the 
correct facts as they were known at the time and applied the 
criteria in effect at the time.  Thus, the Board concludes 
that the RO's failure to find defective hearing due to 
military service at the time of the September 1970 rating 
decision was not an "undebatable" error.  See Russell, 3 Vet. 
App. at 313 (defining CUE as an error that is "undebatable," 
in that "reasonable minds could only conclude that the 
original decision was fatally flawed").  As a consequence, 
the Board finds that the veteran has failed to establish a 
valid claim of CUE, and thus his claim must be denied.


ORDER

The unappealed rating decision of September 22, 1970, which 
denied entitlement to service connection for defective 
hearing did not contain clear and unmistakable error, and 
thus the veteran's appeal is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

